Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-80

   MICHAEL LANTZ,

                  Plaintiff,

   v.

   G&S SALES & PAWN, LLC, and
   SHARON MARQUARDT,

                  Defendants.


                    COMPLAINT AND DEMAND FOR JURY TRIAL


          Plaintiff Michael Lantz, by his attorney Sarah J. Parady of Lowrey Parady, LLC,

   files this Complaint and Demand for Jury Trial against Defendants G&S Sales & Pawn,

   LLC and Sharon Marquardt and complains as follows:

                                      INTRODUCTION

          1. In the early 2000s, Michael Lantz began working at G&S Sales and Pawn,

   LLC (“G&S”) as a clerk who assisted the owner, Sharon Marquardt, with cleaning, sales,

   pawns, and other tasks. Mr. Lantz left his position with G&S in about October 2012, but

   was re-employed beginning in about August or September 2013 until his ultimate

   termination on or about May 16, 2018. Throughout his employment, G&S and

   Marquardt paid Mr. Lantz very little for his work, falling far short of paying him even

   minimum wage despite his repeated requests for a paycheck. Mr. Lantz has an organic

   brain disorder and is unable to read or write, and G&S and Marquardt were aware of Mr.

   Lantz’s resultant limitations and intentionally took advantage of them to compel him to


                                               1
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 2 of 12




   work for meager pay, thereby discriminating against him based on his disability.

   Defendants ultimately terminated Mr. Lantz after he repeatedly requested to be paid a

   sufficient amount and asked Defendant Marquardt to follow certain systems around the

   shop and assist him with reading pawn tags due to his disability. Mr. Lantz brings claims

   of violation of the Fair Labor Standards Act and Colorado Wage Claim Act and for

   quantum meruit, and will amend his Complaint at the proper time to add claims under the

   Colorado Anti-Discrimination Act.

                                                PARTIES

          2. Plaintiff Michael Lantz is, and was at all times material hereto, a resident of

   the United States of America and the State of Colorado.

          3. Mr. Lantz was employed by G&S from the early 2000s to about October 2012

   and again from approximately August or September 2013 to May 16, 2018.

          4. Mr. Lantz’s signed Fair Labor Standards Act (“FLSA”) Consent to Sue Form

   is attached to this Complaint as Plaintiff’s Exhibit 1.

          5. Mr. Lantz was an individual engaged in interstate commerce for purposes of

   the FLSA’s wage provisions.

          6. Specifically, Mr. Lantz answered the phones at G&S and routinely took calls

   from individuals in neighboring states who were interested in pawning items at the shop.

          7. Mr. Lantz routinely (many times per month) conducted pawn transactions

   with individuals from other states. G&S had many customers from Nebraska and many

   customers who were passing through Colorado attempting to get across the country and

   would pawn things along the way to finance their trips.




                                                 2
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 3 of 12




            8. Mr. Lantz is disabled within the meaning of the Colorado Anti-Discrimination

   Act (“CADA)”, C.R.S. § 24-34-301(2.5), in that he has an organic brain disorder that,

   among other things, limits his major life activities such as learning and reading and

   affects his major bodily functions such as neurological and brain functions.

            9. Defendant G&S is a Colorado Limited Liability Company registered to do

   business in Colorado, with a place of business at 705 W. Main Street, Sterling, CO

   80751.

            10. Defendant G&S is a covered employer within the meaning of the FLSA, the

   Colorado Wage Claim Act (“CWCA”), and the Colorado Anti-Discrimination Act

   (“CADA”).

            11. Defendant Marquardt is, and was at all times material hereto, a resident of the

   United States of America and the State of Colorado.

            12. Defendant Marquardt is the owner of G&S and at all times directed Mr.

   Lantz’s work.

            13. Defendant Marquardt is a covered employer within the meaning of the FLSA.

                                 JURISDICTION and VENUE

            14. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this case

   arises under the laws of the United States, specifically the Fair Labor Standards Act, 29

   U.S.C. §§ 201 et seq.

            15. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1), because all Defendants

   reside in the District of Colorado.

            16. Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2), because all the

   events giving rise to the claims occurred in the District of Colorado.




                                                 3
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 4 of 12




          17. Plaintiff requests that this Court exercise its supplemental jurisdiction

   pursuant to 28 U.S.C. § 1367 over his claims under the Colorado Wage Claim Act, the

   Colorado Minimum Wages of Workers Act, and the Colorado Minimum Wage Order.


                            ADMINISTRATIVE EXHAUSTION

          18. Mr. Lantz timely filed a Charge of Discrimination with the Colorado Civil

   Rights Division (“CCRD”), Charge No. CE2019611283, on September 18, 2018, related

   to the disability discrimination Mr. Lantz endured during his employment.

          19. Once Mr. Lantz receives his Notice of Right to Sue from the CCRD, he will

   have exhausted his disability discrimination claims against G&S under CADA, C.R.S. §

   23-34-401 et seq. Plaintiff will amend his Complaint to add claims under CADA after

   receipt of the Notice of Right to Sue.

                                 GENERAL ALLEGATIONS

          20. In the early 2000s, Mr. Lantz began working at G&S Sales & Pawn, LLC.

          21. Mr. Lantz originally worked part time, but around 2010 he began to work a

   regular full-time schedule.

          22. In about October of 2012, after Mr. Lantz missed work due to his wife’s

   health, Defendant Marquardt terminated him.

          23. Mr. Lantz returned to work at G&S in about August or September of 2013

   after Defendant Marquardt called and asked him to return.

          24. At all times during his employment with G&S, its owner Sharon Marquardt

   directed Mr. Lantz’s work.

          25. Mr. Lantz has an organic brain disorder and is unable to read or write. His IQ

   is below 75.



                                                4
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 5 of 12




          26. Defendants G&S and Marquardt were aware of Mr. Lantz’s resultant

   limitations. For example, Marquardt knew Mr. Lantz could not read or write and that his

   disability makes him inclined to do what others ask of him.

          27. G&S and Marquardt knew that Mr. Lantz has a disability within the meaning

   of CADA.

          28. G&S and Marquardt intentionally took advantage of Mr. Lantz’s disability to

   coerce him to work without sufficient pay.

          29. Mr. Lantz’s work included cleaning, assisting with sales and pawns, periodic

   repairs and maintenance, and other tasks assigned by Defendant Marquardt.

          30. At all times when he was employed full time, Mr. Lantz worked at least five

   days per week (Monday through Friday) and at least eight hours per day. He also

   frequently stayed late, sometimes working more than eight or even more than twelve

   hours per day, and frequently came in on the weekends when Defendant Marquardt chose

   to open the store. Therefore, he frequently worked more than forty hours per week.

          31. From about 2010 until he stopped work in 2012, Defendants G&S and

   Marquardt typically paid Mr. Lantz $65 per month in the form of a check, regardless of

   his hours worked.

          32. For the period beginning with his reemployment in 2013, G&S and Marquardt

   did not pay Mr. Lantz a regular paycheck.

          33. Instead, Defendant Marquardt typically handed Mr. Lantz a $20 bill for each

   day worked, regardless of hours.

          34. These payments were far below minimum wage and never included any

   overtime premiums.




                                                5
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 6 of 12




          35. In a submission to the Colorado Civil Rights Division, Marquardt admitted

   that she only paid Mr. Lantz $20 per day.

          36. Beginning with his reemployment in 2013, Mr. Lantz repeatedly asked to be

   paid a paycheck and to be paid at least minimum wage. Marquardt repeatedly promised

   him she would do these things, but never did.

          37. At all times throughout his full-time employment, Mr. Lantz’s only additional

   days off each year were Thanksgiving, the day after Thanksgiving, Christmas Eve,

   Christmas, New Year’s Eve, and New Year’s Day.

          38. Mr. Lantz also performed many tasks for Defendant Marquardt and her family

   outside his hours of work at the pawn shop. Mr. Lantz was not paid any additional

   compensation for these tasks.

          39. For example, in the winter, Mr. Lantz frequently came to the shop more than

   an hour early to shovel snow.

          40. Mr. Lantz often drove Marquardt family members long distances in his

   personal vehicle.

          41. Mr. Lantz assisted Marquardt family members with tasks such as moving and

   home repairs.

          42. Mr. Lantz believed that Defendant Marquardt was his friend and that friends

   should help each other when asked.

          43. In a submission to the Colorado Civil Rights Division, Defendant Marquardt

   stated that she employed Mr. Lantz for over a decade because he was “such a nuisance

   that I thought better to use [him] in [a] limited position than deal with him interfering”

   with her business.




                                                 6
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 7 of 12




          44. Throughout Mr. Lantz’s employment, Defendant Marquardt made derogatory

   comments to him about his inability to read and write and his mental abilities.

          45. For example, Marquardt would scream at Mr. Lantz that he and his family

   were worthless and were attempting to steal from her, would insinuate that his memories

   could not be accurate because someone who was unable to read could not possibly be

   smart enough to remember events, would become irritated and ask why he could not

   perform tasks that were difficult due to his disability, and other such conduct.

          46. Defendant Marquardt also told Mr. Lantz that he was not “worth” any more

   pay than what she gave him.

          47. On or about May 16, 2018, Defendant Marquardt terminated Mr. Lantz’s

   employment for a final time.

          48. Marquardt told Mr. Lantz that she no longer needed his services and that he

   should go home.

          49. Mr. Lantz asked if he could enter the store to retrieve his personal

   possessions, including bicycles worth about $600-$700 and tools worth about $1000, but

   Marquardt did not allow him to do so.

          50. Within the months leading up to his termination, in addition to his requests for

   pay, Mr. Lantz had asked Defendant Marquardt for assistance reading pawn tags, or to

   follow a system of putting numbered locations on pawn tags and locating the items

   correctly so that Mr. Lantz could find them by number without needing to read. She

   became angry and refused to assist him.




                                                7
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 8 of 12




          51. Defendants G&S and Marquardt terminated Mr. Lantz in retaliation for his

   repeated requests to be paid correctly and for his requests for a reasonable

   accommodation of his disability.

                                FIRST CLAIM FOR RELIEF
                      Breach of the Fair Labor Standards Act (“FLSA”)
                                    29 U.S.C. §§ 201 et seq.
                         (Against Defendants G&S and Marquardt)

          52. Plaintiff incorporates by reference and adopts all subsequent and foregoing

   paragraphs, as if set forth herein.

          53. Defendants G&S and Marquardt are employers, and Plaintiff was an

   employee, within the meaning of the FLSA.

          54. At all relevant times, by working for Defendants, Plaintiff engaged in

   commerce or in the production of goods for commerce, or was employed in an enterprise

   engaged in commerce or in the production of goods for commerce.

          55. Defendants G&S and Marquardt failed to pay Plaintiff all wages owed to him,

   including minimum wage and overtime.

          56. The failure to pay minimum wage was willful pursuant to 29 U.S.C. § 255(a)

   because Defendants knew or showed reckless disregard for the fact that Plaintiff

   performed work for them as an employee and was entitled to minimum wage.

          57. The failure to pay overtime was willful pursuant to 29 U.S.C. § 255(a)

   because Defendants knew or showed reckless disregard for the fact Plaintiff was a non-

   exempt employee covered by the FLSA and therefore entitled to overtime.

          58. Plaintiff is therefore entitled to the following pursuant to 29 U.S.C. § 216:

   unpaid minimum wage and overtime, statutory liquidated damages, reasonable attorney’s

   fees, and costs.



                                                8
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 9 of 12




                           SECOND CLAIM FOR RELIEF
      Failure to Pay Wages Pursuant to the Colorado Wage Claim Act (“CWCA”),
   Colorado Minimum Wages of Workers Act (“CMWWA”), and Colorado Minimum
                               Wage Order (“CMWO”)
                      C.R.S. §§ 8-4-109 & 8-6-118; 7 CCR 1103-1
                              (Against Defendant G&S)

          59. Plaintiff incorporates by reference and adopts all subsequent and foregoing

   paragraphs, as if set forth herein.

          60. Defendant was Plaintiff’s “employer” as that term is defined by the CWCA,

   CMWWA and CMWO because it employed Plaintiff in Colorado.

          61. Plaintiff was Defendant’s employee as that term is defined by the CWCA,

   CMWWA and CMWO because he performed work for the benefit of Defendant in which

   Defendant commanded when, where, and how much labor or services would be

   performed.

          62. Plaintiff no longer works for Defendant.

          63. Plaintiff is entitled to recover in this civil action the unpaid balance of the full

   amount of wages his is owed, together with penalties and reasonable attorney’s fees and

   court costs. C.R.S. §§ 8-4-109, 8-4-110, 8-6-118; 7 C.C.R 1103-1(18).

          64. Plaintiff sent a written wage demand for unpaid wages to Defendant G&S on

   December 26, 2018. As of the date of the filing of this Complaint, Defendant has not

   responded to Plaintiff’s wage demand. C.R.S. § 8-4-109(3). Plaintiff is entitled to

   statutory penalties.

                               THIRD CLAIM FOR RELIEF
                                      Quantum Meruit
                          (Against Defendants G&S and Marquardt)

          65. Plaintiff incorporates by reference and adopts all subsequent and foregoing

   paragraphs, as if set forth herein.



                                                 9
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 10 of 12




          66. By employing Plaintiff full-time without compensating him for the value of

   his work, Defendants received a benefit at his expense under circumstances that would

   make it unjust for Defendant to retain the benefit without paying for it.

          67. Plaintiff is entitled to recover the value of the services he provided to

   Defendants, together with attorney fees and costs.

                           FOURTH CLAIM FOR RELIEF
                             FLSA and CWCA Retaliation
                        29 U.S.C. § 215(a)(3) & C.R.S. § 8-4-120
                (FLSA Against G&S and Marquardt; CWCA Against G&S)

          68. Plaintiff incorporates by reference and adopts all subsequent and foregoing

   paragraphs, as if set forth herein.

          69. Defendants G&S and Marquardt are employers, and Plaintiff was an

   employee, within the meaning of the anti-retaliation provision of the FLSA, 29 U.S.C. §

   215(a)(3).

          70. Defendant G&S is an employer, and Plaintiff was an employee, within the

   meaning of the CWCA.

          71. Plaintiff complained about Defendants’ failure to pay him minimum wage.

          72. Defendants retaliated against Plaintiff for his protected complaints by

   terminating hm.

          73. Defendants’ retaliatory actions were willful pursuant to 29 U.S.C. § 255(a)

   and the CWCA because Defendants knew or showed reckless disregard for the fact

   Plaintiff was entitled to speak up about his lost pay without losing his job as a result.

          74. Plaintiff is therefore entitled to the following pursuant to 29 U.S.C. § 216 and

   the CWCA: unpaid minimum wage and overtime, statutory liquidated damages and




                                                 10
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 11 of 12




   penalties, damages for mental and emotional distress, reasonable attorney’s fees, and

   costs.

                                     PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff respectfully prays that this Court grant the following

   relief:

             A. Unpaid wages and liquidated damages pursuant to the FLSA;

             B. Unpaid wages and penalties pursuant to the Colorado Wage Laws;

             C. The value of the benefit Plaintiff conferred upon Defendants through his

                work;

             D. Damages for emotional distress and punitive and compensatory damages;

             E. Reasonable attorneys’ fees and costs of this action;

             F. Injunctive relief prohibiting Defendant from future discriminatory and illegal

                practices as described herein and requiring Defendant to adopt policies and

                procedures to eradicate the effects of past discriminatory and illegal practices;

                and

             G. Pre- and post-judgment interest, costs, expert witness fees, and such other and

                further relief as this Court deems proper.

                                     JURY TRIAL DEMAND

   The plaintiff hereby requests a jury trial on all questions of fact raised by this Complaint.




                                                 11
Case 1:19-cv-00080-KLM Document 1 Filed 01/10/19 USDC Colorado Page 12 of 12




   Respectfully submitted this 10th of January, 2019.

                                                LOWREY PARADY, LLC

                                                /s/ Sarah Parady
                                                Sarah J. Parady
                                                1725 High Street, Suite 1
                                                Denver, CO 80218
                                                Phone: 303-593-2595
                                                Fax: 303-502-9119
                                                Email: Sarah@lowrey-parady.com
                                                Attorney for Plaintiff

   Plaintiff’s Address:
   14590 County Road 39, Sterling, CO 80751 




                                              12
